UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2009 Commission File Number: 001-32520 ARIES MARITIME TRANSPORT LIMITED (Translation of registrant's name into English) 18 Zerva Nap. Str. lyfada Athens, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ X ]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached as Exhibit 1 to this report on Form 6-K is a press release dated August 20, 2009 of Aries Maritime Transport Limited announcing its second quarter 2009 earnings and conference call information. Exhibit 1 Investor and Media Contact: Michael Cimini Vice President The IGB Group 212-477-8261 Aries Maritime Transport Limited Announces Second Quarter 2009 Earnings and Conference Call Information ATHENS, GREECE, August 20, 2009 – Aries Maritime Transport Limited (NASDAQ: RAMS) today announced it plans to release second quarter 2009 earnings on Thursday, August 27, 2009, before the open of market trading and host an investor conference call the same day at 10:00 a.m. ET to discuss the results. To access the conference call, dial (888) 935-4577 for domestic callers or (718) 354-1388 for international callers, and use the reservation number 6056482. The conference call will be broadcast live over the Internet. To access the live webcast, please go to the Company's website: www.ariesmaritime.com. Following the teleconference, a replay of the call may be accessed by dialing (866) 932-5017 for domestic callers, or (347) 366-9565 for international callers, and using the reservation number 6056482. The replay will be available through September 10, 2009. A replay of the webcast will also be available following the call through September 10, 2009. About Aries Maritime Transport Limited
